Exhibit 10.20

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement effective as of January 1, 2009 is
between AuthenTec, Inc., a Delaware corporation (the “Company”), and Gary R.
Larsen (“Employee”) and modifies that Employment Agreement entered into between
the parties and having an effective date of December 12, 2006, as amended on
June 7, 2007 (the “Agreement”). AuthenTec and Employee agree as follows:

 

1. The following language will be inserted as a new paragraph at the end of
Paragraph 2.(b)(ii)(B)(I):

“The foregoing amounts will be paid within sixty (60) days after Employee’s
termination of employment.”

 

2. The following sentence will be inserted immediately after the first sentence
of the second paragraph of Paragraph 2.(b)(ii)(B)(III):

“Notwithstanding the foregoing, no stock option may be exercised after the end
of the original maximum term of the option.”

 

3. The following paragraph will be inserted as a new Paragraph 4.(h):

“(h) Compliance with Section 409A.

 

  (i) If the Company determines in good faith that any provision of this
Agreement would cause Employee to incur an additional tax, penalty, or interest
under Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as
amended (the “Code”), the Compensation Committee and Employee shall use
reasonable efforts to reform such provision, if possible, in a mutually
agreeable fashion to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A or causing the imposition of such additional tax, penalty, or
interest under Section 409A. The preceding provision, however, shall not be
construed as a guarantee by the Company of any particular tax effect to Employee
under this Agreement.

 

  (ii) For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

 

  (iii) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

  (iv) “Termination of employment,” or words of similar import, as used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, the Employee’s
“separation from service” as defined in Section 409A.

 

1



--------------------------------------------------------------------------------

  (v) If a payment obligation under this Agreement or other compensation
arrangement arises on account of Employee’s separation from service while
Employee is a “specified employee” (as defined under Section 409A and determined
in good faith by the Compensation Committee), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation Sections
l.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of Employee’s estate
following his death.”

 

4. Paragraphs 4(h) and 4(i) in the original Agreement shall be renumbered as
4(i) and 4(j) respectively.

IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Agreement as of the date first written above.

 

THE COMPANY     EMPLOYEE AuthenTec, Inc.     By:  

/s/    F. Scott Moody

   

/s/    Gary R. Larsen

Name:   F. Scott Moody     Gary R. Larsen Title:   Chief Executive Officer    
Date:   12/19/08     Date:     12/19/08

 

2